DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 6, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Numano (US 20030210285 A1) and Bosan et al. (US 20100223142 A1, hereinafter, Bosan).

Regarding claim 1,  Numano teaches  an electronic device (Fig. 1, 4-5, [0003], portable personal computer)  comprising: 
(A) a first display disposed at a first surface of the electronic device, the first display comprising an image display device, wherein the image display device is configured for user interaction(Fig. 1, 4-5, [0034], The pointing device 112 integrally comprises a touch pad 112a, and a  display device 112b at a first surface of computer 11 side) and is further configured to only display, in a first mode of a plurality of modes ([0045], Figs. 6-10,  Display modes include a  non-display mode in which no image is displayed and a partial display mode in which only a part of the entire desk top screen is displayed on the pointing device 112), a plurality of imaged keys in at least a portion of the image display device (Fig. 1, 4-5, [0047-48], application windows which are currently opened are denoted by symbols APL#1, APL#2, . . . in the virtual screen 401 Since the application windows which are currently opened are displayed on the pointing device 112, the application can be quickly switched. Examiner notes the applications are a plurality of imaged keys as they can be selected and  “switched.” Applicant might consider further defining the imaged keys to overcome this rejection); 
(B) a physical keypad (Figs. 1, 4-5, Keyboard 111)  disposed at a second surface of the electronic device (Figs. 1, 4-5, Keyboard 111 disposed at second surface of computer 11 side) and comprising a plurality of physical keys, the plurality of physical keys comprising alphanumeric keys corresponding to a number or a letter (Figs. 1, 4-5 show a standard physical  Keyboard comprising alphanumeric keys), wherein the alphanumeric keys do not correspond with any of the plurality of the imaged keys displayed in the at least a portion of the image display device in the first mode and the plurality of imaged keys perform in the first mode a different function from the plurality of physical keys (Keyboard keys are alphanumeric and do not correspond with the application APL#1, APL#2 keys. The application keys APL#1, APL#2  perform different functions than the physical keys of the keyboard), wherein the first surface and the second surface are on a common side of the electronic device so that the first and second surfaces are oriented in a same direction towards a user of the electronic device when the image display device is in the first mode (Figs. 1, 4-5, keyboard 111 and touchpad 112 are on a common computer 11 side of the portable personal computer device and oriented in a same direction towards a user of the portable personal computer when the touchpad display device 112 is in the first mode); and 
(C) a second display disposed at a third surface of the electronic device (Figs. 1, 4-5, main display 121).
Regarding the amended subject matter, stating wherein one or more of the plurality of imaged keys are not alphanumeric, Numano teaches the “application windows which are currently opened are denoted by symbols APL#1, APL#2” ([0047]).  Numano teaches the use of symbols to indicate a window by symbols allows the user to easily and precisely recognize the location of the area of the image being displayed on a main display without problem ([0055, 0075]).  Therefore, it would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Numano’s invention such that one or more of the imaged keys are not alphanumeric, but are instead represented as symbols, as Numano teaches the use oi symbols to indicate a window by symbols allows the user to easily and precisely recognize the location of the area of the image being displayed on a main display without problem ([0055, 0075]).  
In an effort to expedite prosecution, Bosan also teaches an application window wherein one or more of the plurality of imaged keys are not alphanumeric (Figs. 4-5, [0035], ”Image 49'' of a Mikee shoe.” [0031], “"skin" can be associated with the theme, as custom graphical appearance (such as a graphical user interface (GUI).”  Examiner notes the Mikee shoe is a skin that can be a graphical user interface thus a non-alphanumeric  imaged key). 
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Numano with Bosan such that one or more of the plurality of imaged keys are not alphanumeric as Bosan teaches this allows for interactive  advertising skins to be attached to application windows (Bosan, [0005, 0015]).    
Regarding claim 2, Numano teaches  the image display device is selected from one of the following types of image display devices: liquid crystal displays ([0034], The device 112 also works as a sub display comprising a display device 112b and a backlight 112. [0029], a display-equipped touch pad type pointing device comprising a display panel (sub display) such as an LCD).
Regarding claim 6, Numano teaches the electronic device is a lap-top computer (Fig. 1, 4-5, [0003], portable personal computer).
Regarding claim 22, Numano  teaches the electronic device of claim 1, wherein the electronic device is a data input device (Fig. 1, 4-5, [0003], portable personal computer).

Claims 3-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Numano (US 20030210285 A1) and Bosan et al. (US 20100223142 A1, hereinafter, Bosan),
 , as applied to claim 1 above, and further in view of previously cited Fauth (US 2007/0013662 A1).
Regarding claim 3, Numano is not relied upon for teaching the physical keypad is disposed over the touchscreen panel.
Fauth teaches a touchscreen panel, wherein the physical keypad is disposed over the touchscreen panel (Fig. 1 shows a keyboard overlay 100 disposed over a touch-sensitive screen 102).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Numano with Fauth such that the physical keypad is disposed over the touchscreen panel as Fauth teaches the keyboard overlay provides the user with desired tactile feedback when typing on a displayed keyboard.  
Regarding claim 4, Numano is not relied upon for teaching the physical keypad is integral to the touchscreen panel. Fauth teaches the physical keypad is integral to the touchscreen panel (Fig. 1A).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Numano with Fauth such that the physical keypad is integral with the touchscreen panel as this ensures the keyboard overlay remains securely fastened to the touch display.  Examiner also calls applicant attention to In reLarson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) wherein the court affirmed that making components integral is “merely a matter of obvious engineering choice."
Regarding claim 5, Numano teaches the physical keypad is separate from the touchscreen panel (Figs. 1, 4-5, keyboard 111 and touchpad 112 comprising a sub-display are  separate)
Claims 12-20 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Numano (US 20030210285 A1) and Bosan et al. (US 20100223142 A1, hereinafter, Bosan), as applied to claim 1 above, and further in view of  Choi (US 8,116,824 B2).
Regarding claim 12, Numano is not relied upon for teaching in a second mode of the plurality of modes, the image display device displays image data other than the plurality of imaged keys in the at least a portion of the image display device
 Choi teaches wherein, in a second mode of the plurality of modes, the image display device displays image data other than the plurality of imaged keys in the at least a portion of the image display device (Col. 8, lines 34-36, gaming mode will display gaming image data).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Numano with Choi such that Numano’s portable computer can implement a gaming mode as this allows the portable computer to implement entertaining functions and software for the user’s pleasure. 
Regarding claim 13, Numano is not relied upon for teaching the image data comprises one or more selectable menu.
 Choi teaches the image data comprises one or more selectable menus (Col. 1, lines 30-32, the user inputs keys to perform a particular function (such as inputting characters or menu selection in a mobile terminal having a key input function through buttons or a touch operation). Col. 13, lines 17-25, the user may execute a particular menu or a particular function linked to a particular item displayed on the second display unit 151b through a touch input onto the first display unit 151a).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Numano with Choi such that Numano’s portable computer comprises one or more selectable menus as this provides an intuitive way to organize and display  data commands on Numano’s portable computer. 
Regarding claim 14, Numano is not relied upon for teaching the claim limitations. 
Choi teaches a sensor that detects user interaction with the physical keypad (the second user input unit 215); and 
an image generator that generates and displays within the image display device an imaged representation of the user interaction with the physical keypad (Col. 12, lines 54-60, Key input information inputted via the keypad may be outputted to the second display unit 151b disposed on the first rear case 225).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Numano with Choi such that Numano’s portable computer comprises an image generator that generates and displays within the image display device an imaged representation of the user interaction with the physical keypad as this provides visual feedback and confirmation to the user of Numano’s portable keyboard.  
Regarding claim 15, Numano and Choi do not teach the sensor comprises one or more of the following sensor types: a thermal sensor and a pressure sensor.  Choi does however teach the electronic device includes a motion sensor (Col. 5, lines 34-38, The sensing unit 140 detects a current status (or state) of the mobile terminal presence or absence of user contact with the mobile terminal, orientation of the mobile terminal 100, acceleration/deceleration of the mobile terminal 100).  
As Choi teaches the same electronic device comprises both “the sensor” (being the second user input unit 215) and a motion sensor, there is no modification required.  This would be equivalent to making the sensors integral, In reLarson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Regarding claim 16, Numano is not relied upon for teaching the imaged representation of the user interaction comprises an imaged depiction of the user's finger or thumb interacting with the physical keypad.
Choi teaches the imaged representation of the user interaction comprises an imaged depiction of the user's finger or thumb interacting with the physical keypad (Col. 12, lines 54-60, Key input information inputted via the keypad may be outputted to the second display unit 151b disposed on the first rear case 225. Examiner notes the imaged representation of the user interaction can be a character appearing on the screen in response to the user pressing the corresponding character button on the keypad).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Numano with Choi such that Numano’s portable computer comprises an imaged depiction of the user's finger or thumb interacting with the physical keypad as this provides visual feedback and confirmation to the user of Numano’s portable keyboard.  
Regarding claim 17, Numano and Choi do not teach the electronic device is a desktop computer, however, Numano and Choi do teach the electronic device is a notebook computer (Choi, Col. 3, lines 37-40, the terminals according to the exemplary embodiment of the present invention may include a notebook computer).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Numano or Choi such that the electronic device is implemented as a desktop computer as opposed to notebook computer as desktop computers often provide higher processing speeds and more storage space than notebook computers, thereby allowing the user to execute applications at a faster speed.  
Regarding claim 18, Numano does not teach that the electronic device is a cell phone. 
 Choi teaches the electronic device is a cell phone (Col. 3, lines 37-40, the terminals according to the exemplary embodiment of the present invention may include mobile phones).
Regarding claim 19, Numano does not teach that the electronic device is a personal digital assistant.
Choi teaches the electronic device wherein the electronic device is a personal digital assistant (Col. 3, lines 37-40, the terminals according to the exemplary embodiment of the present invention may include PDAs (Personal Digital Assistants)).
Regarding claim 20, Numano does not teach that the electronic device is a gaming device. 
Choi teaches the electronic device wherein the electronic device is a gaming device (Col. 1, lines 24-25, Some mobile terminals may be capable of executing games. Col. 8, lines 33-36, a game may be displayed on the second display unit 151b, with a cursor displayed on the game controlled by touch inputs to the first display unit 151a).	
Regarding claim 23, Numano teaches a second image display device which, when broadly interpreted, is configured for user interaction as a user looks at a display and reads information from that display therefore interacts with the display. Still, examiner relied on Choi for this limitation. 
Choi teaches the electronic device of claim 1, wherein the second display comprises a second image display device configured for user interaction (Fig. 4B, Col. 8, lines 14-19, Display 151b functions as a touch screen).

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Numano (US 20030210285 A1) and Bosan et al. (US 20100223142 A1, hereinafter, Bosan), as applied to claim 1 above, and further in view of in view of Gerdes et al. (US 2003/0046541 A1, hereinafter, Gerdes).
	Regarding claim 21, Numano teaches the electronic device can be a notebook computer, but is not relied upon for teaching the electronic device is an automatic teller machine.
Gerdes teaches a similar electronic device ([0024-0025], application device) can be implemented as a mobile device, a laptop or and ATM device ([0024-0025]).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Numano  with Gerdes to implement the electronic device as an automated teller machine as this expands the functionality and number of applications the electronic device can accomplish.

Response to Arguments
Applicant's arguments filed 28 September 2022 are directed towards the newly amended subject matter. As detailed in the rejection above, the invention as currently claimed is obvious in view of Numano and Bosan.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865. The examiner can normally be reached Monday-Thursday, 10 AM - 6 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANIEL P BRITTINGHAM/Examiner, Art Unit 2622                                                                                                                                                                                                        



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622